Exhibit 10.2
 
AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of August 5, 2015, is by
and among SG Blocks, Inc., a Delaware corporation (the “Company”), the holders
(the “SPA 2012 Holders”) of the Company’s securities issued pursuant to the
Securities Purchase Agreement (the “2012 SPA”), dated as of December 27, 2012,
the holders (the “SPA 2014 Holders”) of the Company’s securities issued pursuant
to the Securities Purchase Agreement (the “2014 SPA”), dated as of April 10,
2014 and the holders (the “SEA Holders” and together with the SPA 2012 Holders
and the SPA 2014 Holders, the “Holder”)) of the Company securities issued
pursuant to the Securities Exchange Agreement (the “SEA” and together with the
2012 SPA and the 2014 SPA, the “Securities Agreements”).  Pursuant to the
Securities Agreements, the Company issued to the Holders 8% Original Issue
Discount Senior Secured Convertible Debentures (collectively, the “Debentures”)
and Common Stock purchase warrants (collectively, the “Warrants”). Capitalized
terms used herein, but not otherwise defined, shall have the meanings ascribed
to such terms in the Securities Agreement and related Transaction Documents, as
applicable;
 
WHEREAS, the Company wishes to issue up to a principal amount of $162,000 in
additional Debentures (“Bridge Debenture”) to Hillair Capital Investments L.P.
(“Hillair”); and
 
WHEREAS, in order to issue the Bridge Debenture to Hillair, the Holders need to
waive certain restrictions and, as a condition thereof, Hillair requires certain
amendments to the Purchase Agreement and Exchange Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and each Holder agrees as follows:
 
1.           Amendment to Purchase Agreement and Exchange Agreement.  The
definition of “Exempt Issuance” in Sections 1 of the Purchase Agreement and
Exchange Agreement is amended to add a new clause (e) as follows:
 
“(e) securities issued or issuable in connection with the issuance of the Bridge
Debentures (including any other securities issued in connection therewith) to
Hillair.”
 
2.           Waiver and Consent.  Pursuant to Section 7 of the Debentures, each
Holder hereby consents to the issuance of the Bridge Debentures to Hillair.
 
3.           Non-Breach of Agreements; No Event of Default.  Each Holder
acknowledges and agrees that the issuance of the Bridge Debenture, any
securities issued or issuable in connection therewith or any of the transactions
contemplated thereunder, shall not be deemed a default or breach of any of the
Securities Agreements, Debentures or other Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
a.           Effect on Transaction Documents.  Except as specifically modified
herein, all of the terms, provisions and conditions of the Transaction
Documents, including, without limitation, the Debentures, shall remain in full
force and effect and the rights and obligations of the parties with respect
thereto shall, except as specifically provided herein, be unaffected by this
Agreement and shall continue as provided in such documents and shall not be in
any way changed, modified or superseded by the terms set forth herein.
 
b.           Company Representations.  The Company’s execution and delivery of
this Agreement and the Company’s consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company and no further action is required by the Company, its board of
directors or the Company’s stockholders in connection therewith.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
 
c.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by the terms of Section 5.9 of the Securities Agreements.
 
d.           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party, and such counterparts may be delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.
 

 
SG BLOCKS, INC.
         
By:
     
Name:
     
Title:
 



 
********************
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER SIGNATURE PAGE TO SGBX AMENDMENT AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Purchaser:
     

 
Signature of Authorized Signatory of Purchaser:
     

 
Name of Authorized Signatory:
     

 
Title of Authorized Signatory:
 



 
[SIGNATURE PAGES CONTINUE]
 